PER CURIAM.
This is a motion to dismiss an appeal, in which the moving party denies the right of the appellant to appeal, and the right of the attorney who gave the notice as attorney for appellant to act as such. Affidavits were filed showing that the appellant had never appeared in the probate court at all, and, of course, had no attorney of record. It does appear, however, from the record, that the appellant is a party aggrieved by the order.
We must presume that the attorney had authority to appear for and represent the appellant, from the mere fact that he assumes to do so. A person whom the record shows to be a party aggrieved may appeal, although he has not previously appeared in the case. We will not consider upon this mo*679tion whether the alleged will was such, or did, if probated, confer any rights upon appellant. These points involve the merits of the appeal. Motion denied.